Citation Nr: 0427808	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-20 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic dermatitis, to include as a residual of herbicide 
exposure.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1970 until April 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

The Board notes that by a rating decision in November 1986, 
the RO denied entitlement to compensation benefits pursuant 
to 38 U.S.C. § 351 (1986) for a back disability.  As the 
veteran currently seeks direct service connection for a back 
disability, the November 1986 rating action is not final as 
to this issue on appeal.  This is consistent with the 
statement of the case issued in October 2002.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent clinical evidence of record does not establish 
that the veteran has a current low back disability 
etiologically related to service.

2.  In a May 1997 rating decision, service connection for 
chronic dermatitis, to include as a residual of exposure to 
herbicides, was denied.

4.  The evidence added to the record since May 1997, when 
viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  Evidence received since the May 1997 rating decision 
wherein the RO denied entitlement to service connection for 
chronic dermatitis, to include as a residual of herbicide 
exposure, is not new and material, and the veteran's claim 
for that benefit is not reopened.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5104, 5107(b), 5108, 7105(c) (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.160(d), 3.303, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in October 2001 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims and also informed him of which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any additional 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  In the present 
case, the Veteran received VCAA notice prior to the initial 
denial of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  
Finally, the veteran's statements in support of his claim are 
affiliated with the claims file.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record 
pertaining to his back and skin claims.  The Board has also 
perused the medical records for references to additional 
clinical reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained that relate to the veteran's back and skin 
disability claims.



Relevant law and regulations

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002) and 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994). See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 
57,586-57,589 (1996).

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
2002)(eliminates the concept of a well-grounded claim).


I.  New and material evidence- chronic dermatitis

Procedural background

The RO initially considered a claim of entitlement to service 
connection for a skin condition, to include as a residual of 
herbicide exposure, in May 1997.  At that time, the claim was 
denied.  The veteran did not appeal that determination and it 
became final.  38 U.S.C.A. § 7105.  In July 2001, the veteran 
sought to reopen the claim.

Analysis

The evidence of record at the time of the prior final rating 
action in May 1997 included the veteran's service medical 
records, VA hospital and outpatient treatment records, and 
reports of VA examinations.  The service medical records are 
negative for any complaint or finding of a skin disorder.  
The post service VA medical records demonstrate that 
nonspecific chronic dermatitis was initially diagnosed on VA 
examination in November 1990.  The evidence submitted 
subsequent to the last final prior denial by the RO in May 
1997 include VA outpatient treatment reports dated in 1984, 
1988 and 2002.  Although such reports were not previously of 
record, they merely demonstrate treatment for skin eruptions, 
characterized as chronic dermatitis with sebaceous cysts and 
comedones, a fact that was already established by evidence of 
record at the time of the May 1997 rating decision.  Thus, 
such evidence is cumulative and redundant, and is not "new" 
under 38 C.F.R. § 3.156(a).  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the May 1997 
rating decision do not support the veteran's contention that 
his current skin disability is causally related to service.  
To be material, the evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (emphasis 
added).  At the time of the RO's denial in May 1997, there 
was a lack of competent medical evidence linking the 
veteran's post-service skin disability to service.  That 
evidence remains lacking in this case.  As the additional 
evidence does not address the issue of nexus, it does not 
bear directly and substantially upon the specific matter 
under consideration, and as such, the evidence is not 
"material" under 38 C.F.R. § 3.156(a).  

Nothing has changed from a medical or factual standpoint 
since the May 1997 rating decision. Although the veteran is 
now presumed to have had herbicide exposure during service, 
as the record indicates he served in Vietnam during the 
Vietnam era, he has not been diagnosed with any disease 
listed in 38 C.F.R. § 3.309 so as to warrant presumptive 
service connection.  The service medical records are negative 
for any chronic skin disability and the record does not 
contain any clinical opinion linking current chronic 
dermatitis, initially demonstrated years after service, to 
service.  The appellant has offered no new arguments in his 
attempt to reopen.  In fact, there is a complete lack of 
medical evidence indicating that there is any relationship 
between the appellant's chronic dermatitis and his period of 
service.  

There was no medical evidence in 1997 indicating that the 
post-service chronic dermatitis was somehow related to the 
appellant's military service, and there remains a lack of 
such evidence.  The circumstances of this case are similar to 
those referenced in Paller v. Principi, 3 Vet. App. 535 
(1992).  The point has been reached in this case "where it 
can be said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 538.  

Accordingly, the Board finds that the evidence received 
subsequent to May 1997 is not new and material and does not 
serve to reopen the claim for service connection for chronic 
dermatitis, to include as a residual of herbicide exposure.  

II.  Service connection - low back disability

Factual Background

The veteran contends that he incurred a low back disability 
in service, in 1970, when he injured his left knee.  The 
service medical records reflect treatment for a twisted left 
knee in June 1970.  The service medical records are negative 
for any complaints or findings of a low back disability.  
Post service clinical evidence of record reflect that the 
veteran was seen for back complaints in 1984.  He reported a 
four-month history of lumbar pain radiating into the left 
buttock, left leg, and left foot.  It was noted that the 
veteran was seven years status post hemilaminectomy of L4 for 
prior pain which had been similar in nature and had been 
completely relieved by surgery.  The veteran denied any 
precipitating event for his current complaints, such as 
injury or heavy lifting.  VA clinical records indicate that 
the veteran underwent back surgery in August 1984.  Such 
records revealed a diagnosis of large L4-5 disc herniation.  
The procedures performed were an L4-5 left hemilaminectomy 
with diskectomy and foraminotomy, as well as an exploration 
of lumbar laminectomy site, repair of spinal fluid leak.  

Analysis

The record does not contain competent medical evidence 
linking the veteran's post-service back disability to 
service.  In fact, there is a complete lack of medical 
evidence indicating that there is any relationship between 
the appellant's back condition and his period of service.  
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  While the clinical records 
relating to the history of a laminectomy in 1977 are not of 
record, in the absence of demonstration of back complaints or 
abnormal findings in service, the demonstration of a back 
disability years after service is too remote from service to 
be reasonably related to service.  In view of the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a low back 
disability.


ORDER

Entitlement to service connection for a low back disability 
is denied.

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for chronic 
dermatitis, to include as a residual of herbicide exposure, 
the appeal is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

There appears to be outstanding evidence relating to the 
veteran's left knee claim.  Specifically, an August 1984 VA 
hospitalization report pertaining to treatment for a lumbar 
disability noted that the veteran's medical history included 
left knee surgery in 1970, following a football injury.  It 
is not clear in what month the surgery occurred, or whether 
it occurred prior to or during active service.  

The veteran's report of medical history, completed upon 
enlistment, revealed complaints of a "trick" or locked 
knee.  That document also indicated "water on the knee," 
and a left knee bruise.  Such findings might be residuals of 
the knee surgery alluded to in the August 1984 hospital 
record.  It is therefore necessary to obtain such records, if 
available, in order to determine whether the veteran is 
entitled to the presumption of soundness upon entry.  
Additionally, if such surgery occurred during service, then 
this would aid in establishing a critical element of the 
veteran's service connection claim.  Finally, such surgical 
records may better allow a competent medical professional to 
discuss whether the veteran's currently diagnosed left knee 
degenerative arthritis is causally related to his active 
service.

Because the evidence of record suggests the existence of 
outstanding medical documents relevant to the appeal, the 
duty to assist imposed by the VCAA requires that reasonable 
efforts be undertaken to procure such records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran and ask him to 
identify the approximate date (month and 
year, if possible) and provider of 
treatment for his left knee, including 
surgery in 1970 following a football 
injury, as noted on VA hospitalization in 
August 1984.  He should further identify 
the facility at which such surgery was 
performed.  

2.  Upon receipt of the information 
requested above, obtain the identified 
records, to include of the veteran's left 
knee surgery in 1970, if indicated.  If 
no records are available, or if the 
veteran fails to provide the necessary 
information for a search to be 
undertaken, then the claims file should 
note such fact.  

3.  If and only if additional pertinent 
treatment reports are obtained, to 
include the veteran's 1970 surgical 
records, then schedule a VA orthopedic 
examination for the purpose of 
determining the nature and extent of any 
current left knee disability.  All 
diagnoses should be indicated.  Any 
necessary tests should be performed.  
Following objective examination, the 
examiner should comment as to the 
following:

a) whether it is at least as likely 
as not that a left knee disability 
pre-existed service;  

b)  if a left knee disorder is found 
to preexist service, state whether 
such disability was chronically 
aggravated by active service;

c) and, if a left knee disorder did 
not preexist service, state whether 
it is at least as likely as not that 
the veteran's currently diagnosed 
left knee disability, if any, is 
causally related to active service.

The VA examiner must provide a clear 
rationale for all conclusions reached and 
all opinions should be supported by 
appropriate evidence of record.  
Additionally, the claims file must be 
reviewed in conjunction with the 
examiner, and the examination report 
should clearly note that such review did 
indeed occur.  
 
4.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  Moreover, for clarity's 
sake, it is further noted that if the 
veteran does not provide the information 
necessary to locate the sought-after 
records and no other evidence is 
introduced, then readjudication by the RO 
is then unnecessary and the file may be 
immediately returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



